                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                            October 02, 2018
                      UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

CARLOS MORELAND,                         §
                                         §
        Plaintiff,                       §
VS.                                      §   CIVIL ACTION NO. 2:18-CV-269
                                         §
DON’SHAY MCCOY, et al,                   §
                                         §
        Defendants.                      §

                   ORDER DENYING PLAINTIFF’S
               MOTION FOR APPOINTMENT OF COUNSEL

      Plaintiff is an inmate in the Texas Department of Criminal Justice.

Proceeding pro se, he filed a civil rights action pursuant to 42 U.S.C. § 1983.

Pending is his motion for appointment of counsel. (D.E. 12).         The motion is

DENIED without prejudice for the reasons set forth below. If the case proceeds

to trial, or if the Court determines at a later date that appointment of counsel is

necessary, the Court will appoint counsel.

      No constitutional right to appointment of counsel exists in civil rights cases.

See Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007); Akasike v. Fitzpatrick,

26 F.3d 510, 512 (5th Cir. 1994) (per curiam). A district court is not required to

appoint counsel unless “exceptional circumstances” exist. Cupit v. Jones, 835 F.2d

82, 86 (5th Cir. 1987) (quoting Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261


1/3
(5th Cir. 1986) (per curiam)). The Fifth Circuit has enunciated several factors that

the Court should consider in determining whether to appoint counsel:

             (1) the type and complexity of the case; (2) whether the
             indigent is capable of adequately presenting his case; (3)
             whether the indigent is in a position to investigate
             adequately the case; and (4) whether the evidence will
             consist in large part of conflicting testimony so as to
             require skill in the presentation of evidence. The court
             should also consider whether appointed counsel would
             aid in the efficient and equitable disposition of the case.

Jackson, 811 F.2d at 262 (citing Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir.

1982)); accord Norton v. Dimazana, 122 F.3d 286, 293 (5th Cir. 1997).

      Upon careful consideration of the factors set forth in Jackson, the Court

finds that appointment of counsel is not warranted at this time. Regarding the first

factor, plaintiff’s civil rights claims do not present any complexities that are

unusual in prisoner actions. The second and third factors are whether the plaintiff

is in a position to adequately investigate and present his case. Plaintiff has thus far

demonstrated that he is able to communicate adequately and file pleadings with the

Court. The fourth factor requires an examination of whether the evidence will

consist in large part of conflicting testimony so as to require skill in the

presentation of evidence. Plaintiff’s action has not been scheduled for trial;

consequently, at this time, the appointment of counsel for trial would be premature.

Finally, there is no indication that appointing counsel would aid in the efficient and

equitable disposition of the case.
2/3
      For the foregoing reasons, plaintiff’s motion for appointed counsel, (D.E.

12), is DENIED without prejudice.

      ORDERED this 2nd day of October 2018.


                                       _________________________________
                                                    Jason B. Libby
                                             United States Magistrate Judge




3/3
